 



10.2   Amendment No. 2 to Employment Agreement of William A, Geers

Amendment No. 2 to Employment Agreement
          This AMENDMENT NO. 2 is entered into as of this 27th day of January,
2006 by and among LanVision Systems, Inc., a Delaware corporation (“Parent”),
LanVision, Inc., an Ohio corporation (“Company”) and William A. Geers
(“Employee”).
          WHEREAS, the Company and Employee entered into an Employment Agreement
dated as of February 1, 2004 (“Employment Agreement”), as previously amended
whereby Parent and the Company agreed to employ the Employee, and the Employee
agreed to serve, as Vice President of Product Development; and
          WHEREAS, Parent, the Company and Employee desire to amend the
Employment Agreement as set forth herein;
          NOW, THEREFORE, in consideration of the premises and the agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which the parties hereby acknowledge, the parties agree as follows:
          1. Compensation. In consideration of the Employee’s responsibilities
and roles, Parent and the Company agree to pay Employee effective February 1,
2006, Employee’s salary for the period commencing on such date through
January 31, 2007 shall be One Hundred Ninety-nine Thousand five-hundred Dollars
($199,500).
          2. Continuing Agreement. Except for the changes set forth in this
Amendment No. 2 the Employment Agreement, as amended, remains in full force and
effect without modification.
          3. Counterparts. This Amendment No. 2 may be signed in counterparts by
Parent, the Company and Employee.
          IN WITNESS WHEREOF, the parties have executed this Amendment No. 2 as
of the date set forth above.

 



--------------------------------------------------------------------------------



 



                  LanVision Systems, Inc.  
 
           
 
  By:   /s/ Paul W. Bridge, Jr.    
 
                Paul W. Bridge, Jr.     Chief Financial Officer
 
                LanVision, Inc.
 
           
 
  By:   /s/ Paul W. Bridge, Jr.    
 
                Paul W. Bridge, Jr.     Chief Financial Officer
 
                Employee
 
                /s/ William A Geers               William A. Geers


 